Case 9:19-cv-80893-RS Document 48 Entered on FLSD Docket 03/12/2020 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


 LAURA LOOMER,

                         Plaintiff,

           v.                                             Case No. 9:19-cv-80893-RS

 FACEBOOK, INC.,                                          The Honorable Rodney Smith

                         Defendant.


 DEFENDANT FACEBOOK, INC.’S MOTION FOR CORPORATE REPRESENTATIVE
   TO ATTEND MEDIATION TELEPHONICALLY OR BY VIDEOCONFERENCE

          Pursuant to the Court’s March 10, 2020 Order (ECF No. 47), Defendant Facebook, Inc.

 (“Facebook”) submits the following reply in further support of its motion for its corporate

 representative, Mr. Ian Chen, to participate telephonically or by videoconference in the March 26,

 2020 mediation of this case.

          Plaintiff’s Opposition does not provide any basis for denying Facebook’s motion. 1 It cites

 no law, nor does it attempt to contest the indisputable fact that the ongoing public health concerns

 surrounding containment and mitigation of the novel coronavirus have led Mr. Chen’s home state

 of California along with many localities (now including Miami-Dade County2) to declare a state

 of emergency, and numerous states, local governments, agencies, schools, and companies to

 recommend or require that nonessential travel be suspended. This is not about an individual being

 “fearful of public transportation,” as Plaintiff suggests, but about taking affirmative, responsible


 1
   Plaintiff also falsely states that Facebook previously “attempted to convince this Court to
 cancel mediation.” As the Court is aware, and the record clearly shows, Facebook did no such
 thing; it simply requested that mediation be set for a mutually agreeable date in March, April or
 May (prior to the mediation deadline in the Court’s scheduling order), instead of the January or
 early February dates demanded by Plaintiff. See ECF No. 33.
 2
     See https://www.miamiherald.com/news/local/community/miami-dade/article241110101.html.
Case 9:19-cv-80893-RS Document 48 Entered on FLSD Docket 03/12/2020 Page 2 of 3



 steps to mitigate community spread within the United States. Plaintiff’s assertion that Facebook

 should charter a private jet from California to Florida as an alternative to Mr. Chen’s participation

 by telephone or videoconference is not reasonable, nor would it vitiate the serious public health

 concerns raised by requiring individuals to travel cross-country. Moreover, any requirement that

 Mr. Chen appear in person cannot account for the status of public health requirements at the time

 of the mediation two weeks from now.           Simply put, there is no reason that Facebook’s

 representative cannot participate fully in all parts of the mediation process remotely.

        Finally, Facebook notes that it is a defendant in this suit and did not select the venue.

 Facebook has challenged Plaintiff’s selection of venue in its pending motion to transfer this case

 to the Northern District of California pursuant to Facebook’s forum-selection clause and 28 U.S.C.

 § 1404, which was filed nearly six months ago. ECF No. 24. Had Plaintiff brought her suit in the

 proper forum, there would be no need for this motion.




                                                  2
Case 9:19-cv-80893-RS Document 48 Entered on FLSD Docket 03/12/2020 Page 3 of 3



 Dated: March 12, 2020              Respectfully submitted,

                                    s/Brian W. Toth
                                    Brian W. Toth
                                    Florida Bar No. 57708
                                    Natalia B. McGinn
                                    Florida Bar No. 1011385
                                    GELBER SCHACHTER & GREENBERG, P.A.
                                    1221 Brickell Avenue, Suite 2010
                                    Miami, Florida 33131
                                    Phone: (305) 728-0965
                                    btoth@gsgpa.com
                                    nmcginn@gsgpa.com
                                    E-service: efilings@gsgpa.com


                                    DAVIS WRIGHT TREMAINE LLP
                                    Laura R. Handman*
                                    Alison Schary*
                                    Chelsea T. Kelly*
                                    1919 Pennsylvania Avenue, N.W.
                                    Suite 800
                                    Washington, DC 20006
                                    Phone: (202) 973-4224
                                    laurahandman@dwt.com
                                    alisonschary@dwt.com
                                    chelseakelly@dwt.com

                                    *Admitted pro hac vice

                                    Counsel for Defendant Facebook, Inc..




                                       3
